So Oo NY DO A F&F W WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01415-RSL Document 40-1 Filed 09/16/19 Page 1 of1

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

JAMES BYRON, Case No. 2:18-CV-01415-RSL
Plaintiff,
{PROPOSED] ORDER APPROVING

Vv.
INSTITUTE FOR ENVIRONMENTAL PARTIES’ REQUEST FOR EXTENSION
HEALTH, INC., OF TIME

Defendant.

 

Based upon the Parties’ Joint Stipulation to Extend Time for Opposition and Reply to
Defendant’s Motion for Summary Judgment and Defendant’s Motion to Seal, IT IS HEREBY
ORDERED THAT: (1) the Notice Date for Defendant’s Motion for Summary Judgment and
Motion to Seal is October 7, 2019; (2) Plaintiff's Oppositions to Defendant’s Motion for
Summary Judgment and Motion to Seal are due on September 23, 2019; and (3) Defendant’s
Replies in Support of its Motion for Summary Judgment and Motion to Seal are due on October

7, 2019.

hares Sex. 2014,
Mik SCasnck’

The Honorable Robert S. Lasnik

{PROPOSED] ORDER FOR JOINT STIPULATION TO EXTEND TIME - 1 Moraan, LEwIs & BOcKIUS LLP

Attorneys at Law
1701 Market Street
Philadelphia, PA 19103-2921
+1.215.963.5000

 
